
	

113 HR 342 IH: Guarantee Paychecks for America’s Military Families Act
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 342
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Hunter (for
			 himself, Mr. Thompson of Pennsylvania,
			 Mr. Franks of Arizona,
			 Mr. Turner,
			 Mr. Jones,
			 Mr. Yoder,
			 Mr. Brady of Pennsylvania,
			 Mr. Conaway,
			 Mrs. Hartzler,
			 Mr. Coble,
			 Mr. Culberson,
			 Mr. Benishek,
			 Mr. Gowdy,
			 Mr. Kinzinger of Illinois,
			 Mr. Rooney,
			 Mr. Nugent,
			 Mr. Westmoreland,
			 Mr. Grimm,
			 Mr. Griffin of Arkansas,
			 Mr. Wilson of South Carolina,
			 Mr. Palazzo, and
			 Mr. Coffman) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prioritize certain Government obligations for
		  continued payment in the event that the statutory debt limit is reached, to
		  appropriate funds for the pay and allowances of all members of the Armed
		  Forces, and for those civilian employees of the Department of Defense and the
		  Coast Guard serving in a combat zone, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Guarantee Paychecks for America’s
			 Military Families Act.
		2.DefinitionsIn this section:
			(1)The term Armed Forces means
			 the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve
			 components thereof.
			(2)The term combat zone has the
			 meaning given that term in section 112(c)(2) of the Internal Revenue Code of
			 1986.
			(3)The term contingency
			 operation has the meaning given that term in section 101(a)(13) of
			 title 10, United States Code.
			(4)The term military personnel
			 accounts mean the military personnel, reserve personnel, and National
			 Guard personnel accounts of the Department of Defense, generally title I of an
			 annual Department of Defense appropriations Act, and the corresponding accounts
			 for the Department of Homeland Security used to provide pay and allowances for
			 members of the Coast Guard.
			(5)The term pay and allowances
			 means basic pay, bonuses and special pay, allowances and any other forms of
			 compensation available for members of the Armed Forces under title 37, United
			 States Code, or otherwise paid from military personnel accounts.
			(6)The term period of lapsed
			 appropriations means any period during which appropriations are not
			 available due to the absence of the timely enactment of any Act or joint
			 resolution (whether a general appropriations Act or an Act or joint resolution
			 making continuing appropriations) appropriating funds for the payment of the
			 pay and allowances of members of the Armed Forces or civilian employees of the
			 Department of Defense and the Coast Guard.
			3.Priority given to
			 payment of certain Government obligations in event debt limit is
			 reachedIn the event that the
			 debt of the United States Government, as defined in section 3101 of title 31,
			 United States Code, reaches the statutory limit, the following obligations
			 shall take priority over all other obligations incurred by the Government of
			 the United States:
			(1)The obligation of
			 the Secretary of the Treasury provided in section 3123 of title 31, United
			 States Code, to pay with legal tender the principal and interest on debt held
			 by the public.
			(2)The obligation of the Secretary of Defense
			 (and the Secretary of Homeland Security in the case of the Coast Guard) to pay
			 members of the Armed Forces the pay and allowances earned under title 37,
			 United States Code, and other compensation paid from the military personnel
			 accounts.
			(3)The obligations incurred by the Secretary
			 of Defense (and the Secretary of Homeland Security in the case of the Coast
			 Guard) to carry out a contingency operation (as defined in section 101(a)(13)
			 of title 10, United States Code), including the pay earned by civilian
			 employees of the Department of Defense and the Coast Guard serving in a combat
			 zone (as defined in section 112(c)(2) of the Internal Revenue Code of
			 1986).
			4.Permanent
			 appropriation of funds to provide pay and allowances for members of the Armed
			 Forces and certain civilian employees during period of lapsed
			 appropriationsFor any period
			 of lapsed appropriations, there are appropriated, out of any moneys in the
			 Treasury not otherwise appropriated, to the Secretary of Defense (and the
			 Secretary of Homeland Security in the case of the Coast Guard) such amounts as
			 may be necessary to allow the Secretary of Defense (and the Secretary of
			 Homeland Security in the case of the Coast Guard) to provide, during the period
			 of lapsed appropriations and without interruption—
			(1)pay and allowances to members of armed
			 forces, including reserve components thereof, who perform active service during
			 the period of lapsed appropriations; and
			(2)pay to civilian employees of the Department
			 of Defense and the Coast Guard serving in a combat zone.
			
